DETAILED ACTION
This office action is in response to the election of claims filed on 12/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election of Species I in the reply filed on 12/22/2021 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claim 20 withdrawn as a Non-Elected claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bharath (US 2020/0098621) in view of Kim (2017/0373025).
With respect to Claim 1, Bharath shows (Fig. 3A) most aspects of the current invention including a semiconductor package, comprising: 
an integrated circuit (148-1)
a die (114-2) bonded to the integrated circuit; 
an encapsulant (533) encapsulating the die over the integrated circuit (see method steps fig 5a-5g; par 63)
an inductor (190), comprising a plurality of first conductive patterns (192) and a plurality of second conductive patterns (196), wherein the first conductive patterns penetrate through the encapsulant, the second conductive patterns are disposed over opposite surfaces of the encapsulant,
However, Bharath does not show wherein the first conductive patterns and the second conductive patterns are electrically connected to one another to form a spiral structure having two ends.
On the other hand, Kim shows (Fig 2 and 4) a semiconductor device comprising an inductor (240/250), comprising a plurality of first conductive patterns and a plurality of second conductive patterns (245, 255, 265), the first conductive patterns and the second conductive patterns are electrically connected to one another to form a spiral structure having two end. Kim teaches doing so to provide a means for providing an interconnect for electrically coupling the first and second inductors and providing an interconnect for electrically coupling adjacent pair of first and second loop inductances
(par 26 and 31-32).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first conductive patterns and the second conductive patterns are electrically connected to one another to form a spiral structure having two ends in the device of Bharath to provide a means for providing an interconnect for electrically coupling the first and second inductors and providing an interconnect for electrically coupling adjacent pair of first and second loop inductances.
With respect to Claim 2, Bharath shows (Fig. 3A) wherein the first conductive patterns are extended along a first direction, and the second conductive patterns are extended along a second direction substantially perpendicular to the first direction.
With respect to Claim 3, Bharath shows (Fig. 3A) wherein the first direction and the second direction are substantially perpendicular to a stacking direction of the integrated circuit the die
With respect to Claim 4, Bharath shows (Fig. 3A) wherein at least one of the first conductive patterns is further disposed over the opposite surfaces of the encapsulant.
With respect to Claim 5, Bharath shows (Fig. 3A) wherein at least one of the first conductive patterns is further extended into a dielectric layer on the encapsulant.
With respect to Claim 6, Bharath shows (Fig. 3A) wherein the first conductive patterns are cylindrical pillars or cuboid pillars.


With respect to Claim 7, Bharath shows (Fig. 3A) most aspects of the current invention including a semiconductor package, comprising: 
an integrated circuit (148-1) comprising a plurality of first conductive layers and a plurality of first conductive vias
a die (114-2) bonded to the integrated circuit; 
an encapsulant (533) encapsulating the die over the integrated circuit (see method steps fig 5a-5g; par 63)
a plurality of through vias (192-1 – 192-4) in the encapsulant
a plurality of second conductive layers and a plurality of second conductive vias (148-2) over the encapsulant;
wherein the through vias, the first conductive layers, the first conductive vias, the second conductive layers and the second conductive vias are connected to form an inductor (190)
However, Bharath does not show wherein the inductor having a spiral structure.
On the other hand, Kim shows (Fig 2 and 4) a semiconductor device comprising an inductor (240/250), wherein through vias (265), first conductive layers (242, 244), first conductive vias (245), second conductive layers (252, 254) and second conductive vias (255) are connected to form an inductor having a spiral structure (par 30, 32 and 36). Kim teaches doing so to provide a means for providing an interconnect for electrically coupling the first and second inductors and providing an interconnect for electrically coupling adjacent pair of first and second loop inductances
(par 26 and 31-32).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the inductor having a spiral structure in the device of Bharath to provide a means for providing an interconnect for electrically coupling the first and second inductors and providing an interconnect for electrically coupling adjacent pair of first and second loop inductances.
With respect to Claim 8, Bharath shows (Fig. 3A) wherein the integrated circuit further comprises a first bonding pad and a first bonding via, one of the first conductive layers is at the same level as the first bonding pad, and one of the first conductive vias is at the same level as the first bonding via (par 41).
With respect to Claim 9, Bharath shows (Fig. 3A) wherein the integrated circuit further comprises an interconnect structure comprising a plurality of third conductive layers and a plurality of third conductive vias, one of the first conductive layers is at the same level as one of the third conductive layers, and one of the first conductive vias is at the same level as one of the third conductive vias (par 53).
With respect to Claim 10, Bharath shows (Fig. 3A) wherein the integrated circuit further comprises a first bonding pad and a first interconnect structure, and at least one of the first conductive layers is at a height between the first bonding pad and the first interconnect structure (par 41).
With respect to Claim 11, Bharath shows (Fig. 3A) further comprises a redistribution layer (148-2) structure over the integrated circuit, the die and the encapsulant, the redistribution layer structure comprising a plurality of third conductive layers and a plurality of third conductive vias, one of the second conductive layers is at 
With respect to Claim 12, Bharath shows (Fig. 3A; see also Fig 1a) further comprises a conductive pad (122) and a conductive connector (130) over the redistribution layer, wherein the conductive pad is disposed between the redistribution layer structure and the conductive connector, and one of the second conductive layers is at the same level as the conductive pad (par 28).
With respect to Claim 13, Bharath shows (Fig. 3A) wherein the through vias are extended in a first direction, and the first conductive layers and the second conductive layers are extended in a second direction substantially perpendicular to the first direction.
With respect to Claim 14, Bharath shows (Fig. 3A) most aspects of the current invention including a semiconductor package, comprising: 
an integrated circuit (148-1)
a die (114-2) on the integrated circuit along a first direction; 
an encapsulant (533) encapsulating the die over the integrated circuit  see method steps fig 5a-5g; par 63)
a first inductor (190) disposed in the encapsulant 
However, Bharath does not show wherein the inductor having a first spiral structure, wherein the first spiral structure has a plurality of first coils around a first axis, and the first axis is substantially perpendicular to the first direction.

On the other hand, Kim shows (Fig 2 and 4) a semiconductor device comprising a first inductor (240) having a first spiral structure, wherein the first spiral structure has a plurality of first coils around a first axis, and the first axis is substantially perpendicular to the first direction. Kim teaches doing so to provide a means for providing an interconnect for electrically coupling the first and second inductors and providing an interconnect for electrically coupling adjacent pair of first and second loop inductances (par 26 and 31-32).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the inductor having a first spiral structure, wherein the first spiral structure has a plurality of first coils around a first axis, and the first axis is substantially perpendicular to the first direction in the device of Bharath to provide a means for providing an interconnect for electrically coupling the first and second inductors and providing an interconnect for electrically coupling adjacent pair of first and second loop inductances.
With respect to Claim 15, Bharath shows (Fig. 1A) an embodiment comprising a first inductor (190A) disposed in the encapsulant and a second inductor (190B) disposed in the encapsulant. Furthermore, Kim shows (Fig 2 and 4) a semiconductor device comprising a first inductor (240) having a first spiral structure and a second inductor (250) having a second spiral structure, wherein the second spiral structure has a plurality of second coils around a second axis.
With respect to Claim 16, Kim 
With respect to Claim 17, Kim shows (Fig 2 and 4) wherein the second axis is substantially perpendicular to the first axis.
With respect to Claim 18, Bharath shows (Fig. 1A) wherein the first inductor and the second inductor are disposed at different sides of the die (114-2).
With respect to Claim 19, Kim shows (Fig 7) an embodiment comprising a first inductor (250) is disposed at a first side of a die (230) and a second inductor (780) is disposed at a second side immediately adjacent to the first side of the die.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                            
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814